DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 have been examined on the merits.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/13/2018. It is noted, however, that applicant has not filed a certified copy of the CN201811068056.5 application as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/02/2019, 06/24/2020, and 11/27/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and initial copies are attached herewith.

Claim Objections
Claim 6 is objected to because of the following informalities:  
 “also comprising” in line 2, should read “also comprises”
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 and 19 of copending Application No. 16/976,633 in view of Logan, E. R., et al. "A Study of the Transport Properties of Ethylene Carbonate-Free Li Electrolytes." Journal of The Electrochemical Society 165.3 (2018): A705, hereinafter Logan.
Claim 11 of copending Application No. 16/976,633 recites “A lithium-ion secondary battery, comprising: an electrode assembly; an electrolyte infiltrating the electrode assembly; and a packing shell, 
wherein the electrode assembly comprises: 
a negative electrode plate, comprising a negative electrode current collector and a negative electrode film disposed on a surface of the negative electrode current collector and containing a negative electrode active substance; 
a positive electrode plate, comprising a positive electrode current collector and a positive electrode film disposed on a surface of the positive electrode current collector and containing a positive electrode active substance; and 
a separator, disposed as a separation between a negative electrode plate and a positive electrode plate that are adjacent to each other, 
x, wherein x = 12~150; 
a capacity of a unit area of the negative electrode active substance/a capacity of a unit area of the positive electrode active substance = 1.2~2.1; and 
the capacity of a unit area of the negative electrode active substance/(the capacity of a unit area of the positive electrode active substance + an amount of active lithium deintercalatable from the prelithiated compound                         
                            L
                            i
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                        
                     in a unit area of the negative electrode film) ≥ 1.10”.
Claim 19 recites “the lithium-ion secondary battery according to claim 1, wherein a capacity of a unit area of the negative electrode active substance/a capacity of a unit area of the positive electrode active substance = 1.3~2.1”.
Claims 11 and 19 of the reference application do not recite wherein the electrolyte comprises a lithium salt and an organic solvent, or the organic solvent in the electrolyte comprises a cyclic ester, and a mass of the cyclic ester is equal to or less than 10% of a total mass of the organic solvent in the electrolyte.

Logan discloses that non-aqueous electrolytes for lithium ion batteries containing organic solvents and more specifically a cyclic ester (“ethylene carbonate (EC)”; pg. A705, paragraph 2) are known in the art (pg. A705, paragraph 2). Logan further discloses that an electrolyte comprising a cyclic ester (“[fluoroethylene carbonate] (FEC)”; pg. A715, paragraph 2) at approximately 5% by weight (pg. A715, paragraph 2) along with a lithium salt (“1 M                         
                            L
                            i
                            
                                
                                    P
                                    F
                                
                                
                                    6
                                    x
                                
                            
                        
                    ”; pg. A715, paragraph 2) “perform[s] much better at high voltage” with very little capacity fade 

It would be obvious to one of ordinary skill in the art to modify the electrolyte disclosed by the reference application to comprise an organic solvent and a lithium salt according to Logan, wherein the organic solvent comprises a cyclic ester, specifically fluoroethylene carbonate in a weight percentage of 5%. Doing so would be expected to produce an electrolyte that performs well at high voltages, and has very little capacity fade as recognized by Logan.
This is a provisional nonstatutory double patenting rejection.

Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 and 18 of copending Application No. 16/560,729 in view of Logan, E. R., et al. "A Study of the Transport Properties of Ethylene Carbonate-Free Li Electrolytes." Journal of The Electrochemical Society 165.3 (2018): A705, hereinafter Logan.
Claim 17 of the reference application is dependent upon claims 10 and 15 of copending Application No. 16/976,633. Claim 10 recites “A lithium-ion battery, comprising: 
a negative electrode plate comprising a negative electrode collector and a negative electrode film, the negative electrode film being provided on a surface of the negative electrode collector and comprising a negative electrode active material; 
a positive electrode plate comprising a positive electrode collector and a positive electrode film, the positive electrode film being provided on a surface of the positive electrode collector and comprises a positive electrode active material; and 

an electrolyte;  
020078-5149-US38wherein the negative electrode plate is a pre-lithium-intercalation negative electrode plate; the negative electrode film further comprises a cyclic ester which is capable of forming a film on the negative electrode plate, a dielectric constant of the cyclic ester is greater than or equal to 10, and a reduction potential of the cyclic ester relative to Li/Li+ is lower than or equal to 1.5V”.
Claim 15 of the reference application recites “the lithium-ion battery according to claim 10, wherein the negative electrode active material at least comprises a carbon-based negative electrode material, and the carbon-based negative electrode material in the negative electrode film exists in a form of a pre-lithium-intercalation compound                         
                            L
                            i
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                        
                     formed by lithiation with a lithium metal, 12≤x≤150”.

Claim 17 of the reference application recites “the lithium-ion battery according to claim 15, wherein 020078-5149-US39a capacity of the negative electrode active material per unit area / (a capacity of the positive electrode active material per unit area + a capacity of active lithium ions of the pre-lithium-intercalation compound                         
                            L
                            i
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                        
                     which can be intercalated and deintercalated in the negative electrode film per unit area) ≥ 1.10; the capacity of the negative electrode active material per unit area / the capacity of the positive electrode active material per unit area = 1.2~2.1”.


Claims 17 and 18 of the reference application do not recite wherein the electrolyte comprises a lithium salt and an organic solvent, or the organic solvent in the electrolyte comprises a cyclic ester, and a mass of the cyclic ester is equal to or less than 10% of a total mass of the organic solvent in the electrolyte.

Logan discloses that non-aqueous electrolytes for lithium ion batteries containing organic solvents and more specifically a cyclic ester (“ethylene carbonate (EC)”; pg. A705, paragraph 2) are known in the art (pg. A705, paragraph 2). Logan further discloses that an electrolyte comprising a cyclic ester (“[fluoroethylene carbonate] (FEC)”; pg. A715, paragraph 2) at approximately 5% by weight (pg. A715, paragraph 2) along with a lithium salt (“1 M                         
                            L
                            i
                            
                                
                                    P
                                    F
                                
                                
                                    6
                                    x
                                
                            
                        
                    ”; pg. A715, paragraph 2) “perform[s] much better at high voltage” with very little capacity fade after 500 cycles (pg. A715, paragraph 2) when compared to electrolytes with a higher cyclic ester weight percentage (“EC:EMC 30:70”; pg. A715, paragraph 2). 

It would be obvious to one of ordinary skill in the art to modify the electrolyte disclosed by the reference application to comprise an organic solvent and a lithium salt according to Logan, wherein the organic solvent comprises a cyclic ester, specifically fluoroethylene carbonate in a weight percentage of 5%. Doing so would be expected to produce an electrolyte that performs well at high voltages, and has very little capacity fade as recognized by Logan.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuqun et al. (CN101609908A, machine translation used for rejection below) hereinafter Yuqun, in view of Wietelmann et al. (US 2016/0351888 A1), hereinafter Wietelmann, and further in view of  Logan, E. R., et al. "A Study of the Transport Properties of Ethylene Carbonate-Free Li Electrolytes." Journal of The Electrochemical Society 165.3 (2018): A705, hereinafter Logan.

Regarding claim 1, Yuqun discloses a lithium-ion battery ([8]), comprising: 
an electrode assembly (“battery cell”; [22]); 
an electrolyte ([9]) immersing the electrode assembly ([22]) and comprising a lithium salt (“LiPF6”; [22]) and an organic solvent ([22]); and 
a case ([22]); wherein the electrode assembly ([22]) comprises: 

a negative electrode plate (“negative electrode sheet”; [22]) comprising a negative electrode collector ([16]) and a negative electrode film ([16]), the negative electrode film ([16]) 

a positive electrode plate (“positive electrode sheet”; comprising a positive electrode collector ([16]) and a positive electrode film (“membrane”; [9]; “film”; [16]), the positive electrode film ([9]; [16]) is provided on a surface (“attached thereto”; [9]; [16]) of the positive electrode collector ([16]) and comprises a positive electrode active material ([9]); and 

a separator (“separator film”; [16]) provided between (“sequentially stacked”; [22]) the negative electrode plate ([22]) and the positive electrode plate ([22]); 
wherein the negative electrode active material ([16]) at least comprises a carbon-based negative electrode material (“graphite”; [16]).

In addition, Yuqun discloses “by controlling the coating weight of the positive and negative electrode sheets, the ratio of the total reversible capacity of the negative electrode active material to the total reversible capacity of the positive electrode active material is greater than or equal to 1.4 on the negative electrode sheet and the positive electrode sheet of the same unit area after the battery is manufactured. [and] Less than or equal to 2.4. In this way, when the lithium-ion battery is fully charged, LiC6 is greatly reduced, especially when the total reversible capacity on the negative electrode sheet of the same unit area is 2 times the total reversible capacity on the positive electrode sheet of the same unit area, LixC6 basically LiC12 exists in the form. When the battery is short-circuited, subjected to high temperature or other improper use, the lithium-ion 

Yuqun does not disclose wherein the carbon-based negative electrode material in the negative electrode film exists in a form of a pre-lithium-intercalation compound                 
                    L
                    i
                    
                        
                            C
                        
                        
                            x
                        
                    
                
             formed by lithiation with a lithium metal, 12≤x≤150; a capacity of the negative electrode active material per unit area / (a capacity of the positive electrode active material per unit area + a capacity of active lithium ions of the pre- lithium-intercalation compound                 
                    L
                    i
                    
                        
                            C
                        
                        
                            x
                        
                    
                
             which can be intercalated and deintercalated in the negative electrode film per unit area) ≥ 1.10.

Wietelmann discloses the limitations of the traditional lithium ion batteries with graphite anodes, namely “part of the lithium introduced with the cathode material is lost as a result of irreversible processes, above all during the first charging/ discharging process” ([0002]) and “in the case of graphite it is assumed that above all oxygen-containing surface groups react, during the first battery charging process, irreversibly with lithium to form stable salts. This part of the lithium is lost for the subsequent electrochemical charging/discharging processes, because the salts formed are electrochemically inactive” ([0003]). Further, “in the case of graphite, a total of approx. 7 to 20% by weight of the lithium introduced with the positive mass (i.e. the cathode material) is lost in this way” ([0005]). 

“To minimise or completely compensate these irreversible losses of the first charging/discharging cycle” ([0007]), Wietelmann discloses ([0008]) an improvement of a standard graphite anode in the form of  “a coated (partially) lithiated graphite powder of formula                 
                    L
                    i
                    
                        
                            C
                        
                        
                            12
                        
                    
                
             (“a stoichiometry of C: intercalated Li of approx. 12:1”; [0056]).

Wietelmann and Yuqun are analogous art from the same field of endeavor, namely the fabrication of anodes comprising carbon-based materials, specifically graphite, as the active material, for use in lithium ion batteries. Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the lithium ion battery disclosed by Yuqun by employing                 
                    L
                    i
                    
                        
                            C
                        
                        
                            x
                        
                    
                
             (x=6-600) material taught by Wietelmann as the negative electrode active material of Yuqun’s negative electrode. Doing so would reasonably be expected to minimize or completely compensate the irreversible capacity loss that Yuqun’s traditional graphite electrode/ lithium positive electrode would otherwise experience during the first charge/discharge cycle of the battery.

                
                    L
                    i
                    
                        
                            C
                        
                        
                            x
                        
                    
                
              which can be intercalated and deintercalated in the negative electrode film per unit area) ≥ 1.10”,  the capacity of the negative electrode active material per unit area is necessarily greater than a capacity of the positive electrode active material per unit area.  Yuqun discloses this limitation ([10]) and teaches that the optimization of the negative electrode active material per unit area relative to the positive electrode active material per unit area was known in the art before the effective filing date of the present invention ([10]). 

Further, Wietelmann recognizes irreversible capacity loss as a result-effective variable–i.e. a variable which achieves a recognized result, namely as irreversible capacity loss increases, battery performance and characteristics decrease ([0002-0005]; [0007] and teaches that irreversible capacity loss was a recognized problem in the art of lithium ion batteries before the effective filing date of the claimed invention ([0002-0005]). Wietelmann also recognizes the capacities of the positive ([0005]) and negative electrode active materials ([0008]), and the active lithium ions in pre-lithiated graphite ([0008]; [0022]) as result effective variables all drawn “to minimize or completely compensate [the] irreversible losses of the first charging/discharging cycle” ([0007]). 

In addition, Wietelmann discloses a finite number (“X=6-600”; [0044]) of identified predictable potential solutions (“LiCX, with X=6-600”; [0044]) to the recognized problem of irreversible capacity loss. 

One of ordinary skill would have been drawn to optimize the active lithium ions in the prelithiated                 
                    L
                    i
                    
                        
                            C
                        
                        
                            x
                        
                    
                
             compound as recognized by Wietelmann ([0002-0008]; [0022]) and the capacity of the active lithium ions in the prelithiated                 
                    L
                    i
                    
                        
                            C
                        
                        
                            x
                        
                    
                
             compound to compensate for the “total of approx. 7 to 20% by weight of the lithium” irreversibly lost during the first charge/discharge cycle ([0005]). Further, one of ordinary skill would have had good reason to further optimize the ratio of the capacities negative and positive electrode active materials as taught by Yuqun and known in the art, and the capacity of the active lithium ions in pre-lithium-intercalation compound                 
                    L
                    i
                    
                        
                            C
                        
                        
                            x
                        
                    
                
             disclosed by Wietelmann, in order to address the issue of irreversible capacity loss. 

Thus, one of ordinary skill in the art before the effective filing date of the claimed invention, would have had a reasonable expectation of success in achieving the instant claim limitation, “a capacity of the negative electrode active material per unit area / (a capacity of the positive electrode active material per unit area + a capacity of active lithium ions of the pre- lithium-intercalation compound                 
                    L
                    i
                    
                        
                            C
                        
                        
                            x
                        
                    
                
             which can be intercalated and deintercalated in the negative electrode film per unit area) ≥ 1.10”, during routine experimentation/optimization of a lithium ion battery. Optimizing this ratio would have been within the technical grasp of one of ordinary skill in the art and would have been prompted by the recognized need in the art for solutions to irreversible capacity loss as disclosed by Wietelmann.

Yuqun discloses wherein an electrolyte comprised of “a mixture of ethylene carbonate (EC), ethyl methyl carbonate (EMC), and dimethyl carbonate (DMC) is used as a solvent, and 

Logan discloses the limitations of traditional “non-aqueous Li-ion battery electrolytes composed of ethylene carbonate (EC), ethyl methyl carbonate (EMC), and/or dimethyl carbonate (DMC)” used with graphite anodes (pg. A705, paragraph 2). Specifically, these electrolytes “may not be suitable in high voltage cells because oxidation of EC at the positive electrode at high voltage can cause significant gas generation and impedance growth” (pg. A705, paragraph 2). To address this limitation, Logan discloses several low-EC and EC-free electrolytes (pg. A706, paragraph 3) for use in lithium ion batteries (“cells”; pg. A706, paragraph 4) with graphite anodes (pg. A706, paragraph 4). Logan discloses that among these electrolytes, “the best performing electrolyte contained 5% of the film-forming enabler fluoroethylene carbonate (FEC)” (pg. A715, paragraph 6). Further, “the cells containing the electrolyte with FEC:EMC 5:95 [wt. %] perform much better at high voltage. Very little capacity fade is seen after over 500 cycles.” (pg. A715, paragraph 2). In addition, Logan discloses electrolytes that contain 0 wt. % and 10 wt. %  (pg. A706, paragraph 3) cyclic ester (“ethylene carbonate”; pg. A706, paragraph 3), and discloses that “electrolytes containing relatively low concentrations of EC (< 30% by weight) have been shown to be promising for low-temperature applications” (pg. A705, paragraph 2).

one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yuqun by employing one of the electrolyte systems disclosed by Logan (and set forth above) as the electrolyte of Yuqun’s lithium ion battery. Doing so, would reasonably be expected to produce a lithium ion battery suitable for charge/discharge cycling at high voltage and low-temperature applications as recognized by Logan.

	Regarding claim 2, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the mass of the cyclic ester (Logan “fluroethylene carbonate (FEC)”; pg. A706, paragraph 3) is 5% (Logan “FEC:EMC 5:95 (wt. %)”; pg. A706, paragraph 3)  of the total mass of the organic solvent in the electrolyte (Logan pg. A706, paragraph 3).

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 

	

Regarding claim 3, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses “a coated (partially) lithiated graphite powder of formula LiCX, with X=6-600” (Wietelmann [0044]) and discloses an example of                 
                    L
                    i
                    
                        
                            C
                        
                        
                            12
                        
                    
                
             (Wietelmann “a stoichiometry of C: intercalated Li of approx. 12:1”; [0056]).

It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a                 
                    L
                    i
                    
                        
                            C
                        
                        
                            x
                        
                    
                
             compound wherein 12≤x≤50.

Regarding claim 4, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the cyclic ester (Logan “ethylene carbonate (EC)”; pg. A706, paragraph 3) is a cyclic carbonate (Logan “ethylene carbonate (EC)”; pg. A706, paragraph 3).

Regarding claim 5, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the cyclic ester (Logan “ethylene carbonate (EC)”; pg. A706, paragraph 3) is ethylene carbonate (Logan “ethylene carbonate (EC)”; pg. A706, paragraph 3).

Regarding claim 6, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the organic solvent (Logan “solvent blends”; pg. A706, paragraph 3) in the electrolyte (Logan pg. A706, paragraph 3) also comprises a chain ester (Logan “ethyl methyl carbonate (EMC)”; “dimethyl carbonate (DMC)”; pg. A706, paragraph 3).

Regarding claim 7, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein a mass ratio of the cyclic ester (Logan “fluroethylene carbonate (FEC)”; pg. A706, paragraph 3) to the chain ester (Logan “ethyl methyl carbonate (EMC)”; pg. A706, paragraph 3) is 5:95 (Logan “FEC:EMC 5:95 (wt. %)”; pg. A706, paragraph 3).

Further, "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))




Regarding claim 8, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the chain ester (Logan “ethyl methyl carbonate (EMC)”; “dimethyl carbonate (DMC)”; pg. A706, paragraph 3) is a chain carbonate (Logan “ethyl methyl carbonate (EMC)”; “dimethyl carbonate (DMC)”; pg. A706, paragraph 3).

Regarding claim 9, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the chain ester  (Logan “ethyl methyl carbonate (EMC)”; “dimethyl carbonate (DMC)”; pg. A706, paragraph 3) is one of dimethyl carbonate and ethyl methyl carbonate (Logan “ethyl methyl carbonate (EMC)”; “dimethyl carbonate (DMC)”; pg. A706, paragraph 3).

Regarding claim 10, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein a conductivity (Logan Figure 5; pg. A709) of the electrolyte (Logan “(a) x=0”; “(b) x=10”; Figure 5; pg. A709) is roughly less than or equal to 8.5mS/cm (Logan “(a) x=0”; “(b) x=10”; Figure 5; pg. A709).


	
Regarding claim 11, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the conductivity (Logan Figure 5; pg. A709) of the electrolyte (Logan “(a) x=0”; “(b) x=10”; Figure 5; pg. A709) encompasses 4mS/cm~7mS/cm.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instant claim is obvious over modified Yuqun’s (Logan’s) disclosure.

Regarding claim 12, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the carbon-based negative electrode material (Wietelmann “a coated (partially) lithiated graphite powder of formula LiCX, with X=6-600”; [0044]) is one selected from a group consisting of natural graphite and artificial graphite (Wietelmann [0026]).

Regarding claim 13, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the negative electrode active material material (Wietelmann “a coated (partially) lithiated graphite powder of formula 

Regarding claim 14, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the negative electrode active material (Wietelmann “a coated (partially) lithiated graphite powder of formula LiCX, with X=6-600”; [0044]) is a carbon-based negative electrode material (Wietelmann “a coated (partially) lithiated graphite powder of formula LiCX, with X=6-600”; [0044]).

Regarding claim 15, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the negative electrode active material (Wietelmann “a coated (partially) lithiated graphite powder of formula LiCX, with X=6-600”; [0044]) is natural graphite or artificial graphite (Wietelmann [0026]).

Regarding claim 16, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the positive electrode active material (Yuqun [29]) is one or more selected from a group consisting of lithium cobalt oxide (Yuqun “lithium cobaltate”; [29]), lithium manganese oxide (Yuqun “lithium manganate; [29]), lithium nickel cobalt manganese oxide ([29]) and olivine-type lithium-containing phosphate (Yuqun “lithium ferrous phosphate”; [29]).

Regarding claim 17, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein the positive electrode 

Regarding claim 18, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein 1.4≤ the total reversible capacity of the negative electrode active material per unit area/the total reversible capacity of the positive electrode active material per unit area ≤2.4 (Yuqun [10]).

It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instant claim is obvious over modified Yuqun’s disclosure. Thus, the instant claim is obvious over modified Yuqun’s disclosure.

Regarding claim 19, modified Yuqun discloses all claim limitations of the present invention as set forth above. Modified Yuqun further discloses wherein 1.4≤ the total reversible capacity of the negative electrode active material per unit area/the total reversible capacity of the positive electrode active material per unit area ≤2.4 (Yuqun [10]). 

It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727